Case 2:17-cv-00220-MLH-KS Document 179 Filed 11/12/19 Page 1 of 28 Page ID #:6352



    1   ROBERT RIVERA, JR.
        (TX 16958030) (pro hac vice)
    2   rrivera@susmangodfrey.com
        JOSEPH S. GRINSTEIN
    3   (TX 24002188) (pro hac vice)
        jgrinstein@susmangodfrey.com
    4   SUSMAN GODFREY L.L.P.
        1000 Louisiana, Suite 5100
    5   Houston, Texas 77002-5096
        Telephone (713) 651-9366
    6   Facsimile (713) 654-6666
    7   DAVIDA BROOK (275370)
        dbrook@susmangodfrey.com
    8   MENG XI (280099)
        mxi@susmangodfrey.com
    9   SUSMAN GODFREY L.L.P.
        1900 Avenue of the Stars, Suite 1400
   10   Los Angeles, CA 90067
        Telephone (310) 789-3100
   11   Facsimile (310) 789-3150
   12   Attorneys for Plaintiff Vaporstream, Inc.
   13
                             UNITED STATES DISTRICT COURT
   14
                            CENTRAL DISTRICT OF CALIFORNIA
   15
                                     WESTERN DIVISION
   16

   17   VAPORSTREAM, INC.,                          Case No. 2:17-cv-00220-MLH-KSx

   18          Plaintiff,                           PLAINTIFF VAPORSTREAM,
                                                    INC.’S NOTICE OF MOTION AND
   19   vs.                                         MOTION TO STRIKE SNAP
                                                    INC.’S 35 U.S.C. § 103
   20   SNAP INC. d/b/a SNAPCHAT, INC.              OBVIOUSNESS DEFENSE AND
                                                    FOR PARTIAL SUMMARY
   21          Defendant.                           JUDGMENT; MEMORANDUM OF
                                                    POINTS AND AUTHORITIES IN
   22                                               SUPPORT

   23                                               Hearing Date: January 10, 2020
                                                    Time: 10:00 a.m.
   24                                               Courtroom: 15A
                                                    Judge: Hon. Marilyn L. Huff
   25

   26

   27

   28
Case 2:17-cv-00220-MLH-KS Document 179 Filed 11/12/19 Page 2 of 28 Page ID #:6353



    1                                 NOTICE OF MOTION
    2   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
    3          PLEASE TAKE NOTICE THAT on January 10, 2020, at 10:00 a.m., in
    4   Courtroom 15A, at the James M. Carter and Judith N. Keep United States
    5   Courthouse, 333 West Broadway, San Diego, California, Plaintiff Vaporstream, Inc.
    6   (“Vaporstream”) will, and hereby does, move to strike Snap Inc.’s 35 U.S.C. § 103
    7   obviousness defense and for partial summary judgment as to Snap’s obviousness
    8   defense.
    9          This motion is based upon this notice of motion and motion, the attached
   10   memorandum, the declaration of Meng Xi filed concurrently herewith, and upon such
   11   other and further matters, papers, and arguments as may be submitted to the Court at
   12   or before the hearing on this motion.
   13          This motion is made following the conference of counsel pursuant to Local
   14   Rule 7-2, which took place on November 4, 2019.
   15   Dated: November 12, 2019                      ROBERT RIVERA, JR.
                                                      JOSEPH S. GRINSTEIN
   16                                                 DAVIDA BROOK
                                                      MENG XI
   17                                                 SUSMAN GODFREY L.L.P.
   18
                                                By:     /s/ Meng Xi
   19                                                      Meng Xi
   20                                                 Attorneys for Plaintiff Vaporstream,
                                                      Inc.
   21

   22

   23

   24

   25

   26

   27

   28


                                                  i
Case 2:17-cv-00220-MLH-KS Document 179 Filed 11/12/19 Page 3 of 28 Page ID #:6354



    1                                         TABLE OF CONTENTS
    2
        I.     INTRODUCTION ............................................................................................ 1
    3
        II.    RELEVANT FACTUAL BACKGROUND .................................................... 2
    4
               A. The IPR Proceedings ................................................................................. 2
    5
               B. Snap’s Invalidity Contentions ................................................................... 3
    6
               C. Dr. Greenberg’s Expert Report Regarding Invalidity ............................... 4
    7
        III.   LEGAL STANDARD ...................................................................................... 5
    8
        IV.    ARGUMENT ................................................................................................... 6
    9
               A. Snap is Estopped from Relying on Invalidity Grounds That Were
   10             Raised or Reasonably Could Have Been Raised in IPR ........................... 6
   11          B. New Invalidity Theories Based on Undisclosed Prior Art
                  Combinations Should Be Stricken .......................................................... 14
   12
                           The Court Should Exclude New Obviousness Combinations
   13                      That Are Subsets of Previously Disclosed Combinations ............... 16
   14                      The Court Should Exclude New Obviousness Combinations
                           That Are Supersets of Previously Disclosed Combinations............ 19
   15
        V.     CONCLUSION .............................................................................................. 21
   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28


                                                                ii
Case 2:17-cv-00220-MLH-KS Document 179 Filed 11/12/19 Page 4 of 28 Page ID #:6355



    1                                        TABLE OF AUTHORITIES
    2
                                                                                                                    Page(s)
    3
        Cases
    4
        Adobe Sys. Inc. v. Wowza Media Sys.,
    5
          2014 WL 709865 (N.D. Cal. Feb. 23, 2014) ....................................................... 15
    6
        Anderson v. Liberty Lobby, Inc.,
    7     477 U.S. 242 (1986) .............................................................................................. 6
    8
        Arthrex, Inc. v. Smith & Nephew, Inc.,
    9      2019 WL 5616010 (Fed. Cir. Oct. 31, 2019) ........................................................ 7
   10   ASUS Computer Int’l v. Round Rock Research, LLC,
   11     2014 WL 1463609 (N.D. Cal. Apr. 11, 2014) .......................................... 8, 15, 20
   12   Brilliant Instruments, Inc. v. GuideTech, Inc.,
           2011 WL 900369 (N.D. Cal. Mar. 15, 2011) ...................................................... 15
   13

   14   Cal. Inst. of Tech. v. Broadcom Ltd.,
          2018 WL 7456042 (C.D. Cal. Dec. 28, 2018) .................................................... 13
   15

   16
        Celotex Corp. v. Catrett,
           477 U.S. 317 (1986) .............................................................................................. 6
   17
        Digital Reg of Tex., LLC v. Adobe Sys. Inc.,
   18      2014 WL 1653131 (N.D. Cal. Apr. 24, 2014) .................................................... 15
   19
        Dynetix Design Sol., Inc. v. Synopsys, Inc.,
   20     2013 WL 4537838 (N.D. Cal. Aug. 22, 2013) .................................................... 18
   21   Enovsys LLC v. AT&T Mobility LLC,
   22     2014 WL 11515025 (C.D. Cal. Nov. 4, 2014) .............................................. 19, 20
   23   Finjan, Inc. v. Blue Coat Sys., Inc.,
   24
           2015 WL 3640694 (N.D. Cal. June 11, 2015) .................................................... 17

   25   Finjan, Inc. v. Proofpoint, Inc.,
           2015 WL 7959890 (N.D. Cal. Dec. 4, 2015) ...................................................... 14
   26

   27   Golden Bridge Tech. Inc v. Apple, Inc.,
          2014 WL 1928977 (N.D. Cal. May 14, 2014) .................................................... 17
   28


                                                                  iii
Case 2:17-cv-00220-MLH-KS Document 179 Filed 11/12/19 Page 5 of 28 Page ID #:6356



    1   Karl Storz Endoscopy-Am., Inc. v. Stryker Corp.,
    2     2018 WL 3646842 (N.D. Cal. Aug. 1, 2018) ...................................................... 20

    3   Life Techs. Corp. v. Biosearch Techs., Inc.,
           2012 WL 4097740 (N.D. Cal. Sept. 17, 2012).................................................... 15
    4

    5   MediaTek Inc. v. Freescale Semiconductor, Inc.,
          2014 WL 690161 (N.D. Cal. Feb. 21, 2014) ................................................. 15, 17
    6
        Nova Measuring Instruments Ltd. v. Nanometrics, Inc.,
    7
          417 F. Supp. 2d 1121 (N.D. Cal. 2006)......................................................... 14, 19
    8
        O2 Micro Int’l Ltd. v. Monolithic Power Sys., Inc.,
    9     467 F.3d 1355 (Fed. Cir. 2006) ........................................................................... 14
   10
        Oil-Dri Corp. of Am. v. Nestlé Purina Petcare Co.,
   11      2019 WL 861394 (N.D. Ill. Feb. 22, 2019) ..................................................... 9, 12
   12   Palomar Techs., Inc. v. MRSI Sys., LLC,
   13      373 F. Supp. 3d 322 (D. Mass. 2019).................................................................. 13
   14   Polaris Indus., Inc. v. Arctic Cat Inc.,
   15
           2019 WL 3824255 (D. Minn. Aug. 15, 2019)............................................... 11, 12

   16   Scott v. Harris,
           550 U.S. 372 (2007) .............................................................................................. 6
   17

   18
        SEC v. Sands,
          902 F.Supp. 1149 (C.D. Cal. 1995) ....................................................................... 6
   19
        Star Envirotech, Inc. v. Redline Detection, LLC,
   20      2015 WL 4744394 (C.D. Cal. Jan. 29, 2015)...................................... 7, 10, 11, 12
   21
        Whittlestone, Inc. v. HandiCraft Co.,
   22     618 F.3d 970 (9th Cir. 2010) ................................................................................. 5
   23   Wi-Lan Inc. v. LG Elec., Inc.,
   24      2019 WL 5698259 (S.D. Cal. Nov. 4, 2019) ............................................ 7, 13, 21
   25   Statutes
   26
        35 U.S.C. § 103............................................................................................. 1, 2, 3, 21
   27
        35 U.S.C. § 311(b) ...................................................................................................... 6
   28
        35 U.S.C. § 315(e)(2) ......................................................................................... 1, 6, 7
                                                                    iv
Case 2:17-cv-00220-MLH-KS Document 179 Filed 11/12/19 Page 6 of 28 Page ID #:6357



    1   Rules
    2
        Fed. R. Civ. P. 12 ........................................................................................................ 5
    3
        Fed. R. Civ. P. 56 .................................................................................................. 6, 21
    4
        N.D. Cal. Patent L.R. 3–3 ................................................................................... 14, 17
    5

    6   S.D. Cal. Patent L.R. 3.3.................................................................................... passim

    7   Treatises
    8   Wright & Miller, Federal Practice and Procedure § 2735 (4th ed.) ......................... 21
    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28


                                                                     v
Case 2:17-cv-00220-MLH-KS Document 179 Filed 11/12/19 Page 7 of 28 Page ID #:6358



   1   I.     INTRODUCTION
   2         Once a party avails itself of an inter partes review (“IPR”) and loses, statutory
   3   estoppel applies to forbid that party from asserting invalidity grounds at trial that it
   4   “raised or reasonable could have raised” in the IPR proceeding. 35 U.S.C. §
   5   315(e)(2). Simply stated, IPR estoppel is the price that a party must pay for bringing
   6   and losing an IPR. Having unsuccessfully challenged the ’886, ’111, and ’711 patents
   7   (collectively, the patents-in-suit) in IPR before the Patent Trial and Appeal Board
   8   (“PTAB”), Snap has returned to this Court hoping to litigate the second-string
   9   invalidity theories it chose not to pursue in IPR. Snap is statutorily estopped from
  10   doing so.
  11          Snap recognizes its estoppel problems, but only barely. Snap has agreed to
  12   withdraw just three invalidity grounds under 35 U.S.C. § 103 as a result of the final
  13   written decisions (“FWDs”) issued in the IPRs, apparently acknowledging that
  14   estoppel applies to grounds that it actually raised in an IPR petition. But this means
  15   that Snap intends to go to trial with the ability to present 23 obviousness combinations
  16   through its invalidity expert, Dr. Saul Greenberg, even though, as Vaporstream
  17   contends, all 23 combinations should be stricken because Snap “reasonably could
  18   have raised” them in IPR.
  19          Estoppel applies against Snap’s obviousness defenses because Snap knew of
  20   all 35 prior art references and 80 obviousness combinations asserted in its invalidity
  21   contentions, served within weeks of the IPR petitions, and therefore reasonably could
  22   have raised all of them at IPR. Snap tries to evade this result by claiming that its
  23   present theories rely on “system art” that could not have been raised in IPR. But
  24   estoppel should still apply because (1) Dr. Greenberg has not actually relied on any
  25   feature of the supposed “systems,” as opposed to features of documentation
  26   pertaining to the “systems,” and (2) in any event, the supposed “system art” is
  27   cumulative of—or reduceable to—the printed publications identified in Snap’s
  28   contentions.

                                                   1
Case 2:17-cv-00220-MLH-KS Document 179 Filed 11/12/19 Page 8 of 28 Page ID #:6359



   1          A separate and alternative ground to strike Snap’s § 103 obviousness defense
   2   is based on Snap’s violation of the Patent Local Rules. Despite Snap’s considerable
   3   disclosure of 80 obviousness combinations in its operative invalidity contentions, Dr.
   4   Greenberg inexcusably introduced 23 new obviousness combinations in his expert
   5   report, each adding and/or subtracting multiple references from the previously-
   6   disclosed combinations. The Court should force Snap to adhere to its own
   7   disclosures.
   8          Under either IPR estoppel or Snap’s violation of the patent disclosure rules or
   9   a blend of each, Vaporstream urges the Court to strike Snap’s obviousness defense
  10   and thus grant partial summary judgment in favor of Vaporstream as to Snap’s
  11   obviousness defense.
  12   II.    RELEVANT FACTUAL BACKGROUND
  13          A.      The IPR Proceedings
  14         Between December 26, 2017 and January 9, 2018, Snap filed four IPR petitions
  15   against 21 claims of the three patents-in-suit,1 asserting that certain combinations of
  16   prior art render each challenged claim or group of claims obvious. Exs. 1-4.2
  17   Although Snap could have raised numerous grounds challenging the validity of the
  18   asserted claims, it limited its IPR petitions to just two or three grounds each. Six
  19   months later, the PTAB instituted review with respect to all grounds set forth in each
  20   IPR petition. Exs. 5-8. And one year after that, the PTAB issued three FWDs (one
  21   FWD issued for the two IPR petitions filed against the ’711 patent), finding that Snap
  22   has failed to prove that the challenged patent claims are unpatentable. Exs. 9-11.
  23         The below chart summarizes the relevant dates and other pertinent details
  24   regarding the IPR proceedings:
  25

  26   1
         Vaporstream currently asserts only 20 claims against Snap. They are: claims 1, 5,
       9-11, and 13 of the ’886 patent; 1, 4, 5, and 9-11 of the ’111 patent; and claims 1, 4-
  27   6, 11, 13, 15, and 16 of the ’711 patent.
       2
         All exhibits referenced herein are exhibits to the Declaration of Meng Xi, submitted
  28   concurrently herewith.

                                                  2
Case 2:17-cv-00220-MLH-KS Document 179 Filed 11/12/19 Page 9 of 28 Page ID #:6360



   1        Petition  Patent Claim(s)       Obviousness Grounds        Institution     FWD
   2                         1, 4, 5        Wren, Berger
           12/26/2017 ’886   9-11           Wren, Berger, Hanna        7/10/2018     6/28/2019
   3                         13             Wren, Berger, Thorne
   4                         1, 4, 5        Wren, Berger
           12/29/2017 ’111                                             7/10/2018     6/28/2019
                             9-11           Wren, Berger, Hanna
   5
                             1, 4-6,        Namias, Wren,
   6                         11             Fardella, Stevenson,
                                            Yuan
   7       12/31/2017                                                  8/8/2018
                                            Namias, Wren,
   8                             15, 16     Fardella, Stevenson,
                         ’711                                                        8/1/2019
                                            Yuan, Thorne
   9
                                            Namias, Wren,
  10                                        Fardella, Stevenson,
           1/9/2018              13                                    8/2/2018
  11
                                            Yuan, RFC 2821,
                                            Hazel
  12
               B.       Snap’s Invalidity Contentions
  13
               In the district court proceeding, Snap served four sets of invalidity contentions.
  14
       Exs. 12-15. Snap served two sets of invalidity contentions before it petitioned for IPR,
  15
       and two more sets after. The third and fourth sets—the Second and Third Amended
  16
       invalidity contentions—are substantively identical with respect to Snap’s obviousness
  17
       arguments pursuant to 35 U.S.C. § 103. The following table summarizes relevant
  18
       details from Snap’s invalidity disclosure (the count supplied for the number of
  19
       obviousness combinations pertain only to the 20 asserted claims):
  20

  21       Date          Set     Prior Art Refs Obv. Combos                     “System” Art
        6/12/2017 Invalidity
  22                                   55           N/A                              N/A
                  Contentions
  23    10/3/2017 Corrected
                                       40            80                               11
                  First Amended
  24
        1/12/2018 Second Amended       353           80                               7
  25
       3
         Snap’s Second Amended Invalidity Contentions at p. 9 actually lists 40 prior art
  26   “reference short names,” but reference numbers 36-40 are repeats of reference
       numbers 28-32. See Ex. 14 at 8-9. Snap’s Third Amended Invalidity Contentions
  27   corrects the aforementioned “typographical error.” Ex. 15 at 10 n.5. The Second and
       Third Amended Invalidity Contentions are identical in all other respects with respect
  28   to Snap’s obviousness arguments.

                                                   3
Case 2:17-cv-00220-MLH-KS Document 179 Filed 11/12/19 Page 10 of 28 Page ID #:6361



    1       Date          Set             Prior Art Refs Obv. Combos        “System” Art
    2    4/18/2018 Third Amended                35            80                  7
    3           C.     Dr. Greenberg’s Expert Report Regarding Invalidity
    4           On April 25, 2018, Snap’s invalidity expert, Dr. Greenberg issued a report
    5   regarding invalidity of the patents-in-suit. Ex. 16. The below chart summarizes each
    6   of the 26 combinations of prior art (or grounds for obviousness) that Dr. Greenberg
    7   asserts would render each challenged claim or group of claims obvious:
    8    Patent Claim(s)                          Obviousness Ground(s)
                                1. Namias and Wren (primary references), Yuan, Fardella,
    9
                                   Stevenson, Hartselle;
   10                           2. Nokia 7xxx Series Mobile Phone System (primary
                     1, 4-6, 11
                                   system), Wren, Jo, Nikkanen, Fardella; or
   11
                                3. Pocket PC Phone System (with MMS Composer) (primary
   12                              system), Wren.
   13
                                1. Namias and Wren (primary references), Yuan, Fardella,
                                   Stevenson, Hartselle, RFC 2821, Hazel, Microsoft Server
   14                              System;
   15
                     13         2. Nokia 7xxx Series Mobile Phone System (primary system),
                                   Wren, Jo, Nikkanen, Fardella; or
   16                           3. Pocket PC Phone System (with MMS Composer) (primary
   17                              system), Wren, Fardella.
         ’711
                                1. Namias and Wren (primary references), Yuan, Fardella,
   18                              Stevenson, Hartselle, Thorne, Microsoft Outlook Software
   19                              System, Microsoft Server System;
                     15         2. Nokia 7xxx Series Mobile Phone System (primary system),
   20                              Wren, Jo, Nikkanen, Fardella, Jain; or
   21                           3. Pocket PC Phone System (with MMS Composer) (primary
                                   system), Wren, Jain.
   22                           1. Namias and Wren (primary references), Yuan, Fardella,
   23                              Stevenson, Hartselle, Thorne, Microsoft Server System;
                                2. Nokia 7xxx Series Mobile Phone System (primary system),
   24                16
                                   Wren, Jo, Nikkanen, Fardella, Jain, Hartselle; or
   25                           3. Pocket PC Phone System (with MMS Composer) (primary
                                   system), Wren, Jain, Hartselle.
   26                           1. Wren (primary reference), Berger, Hartselle; or
   27    ’886        1, 5       2. Nokia 7xxx Series Mobile Phone System (primary system),
                                   Nikkanen, Jo, Fardella, Berger, Calloway.
   28

                                                   4
Case 2:17-cv-00220-MLH-KS Document 179 Filed 11/12/19 Page 11 of 28 Page ID #:6362



    1    Patent Claim(s)                         Obviousness Ground(s)
    2                          1. Wren (primary reference), Berger, Hartselle, Hanna,
                                  Microsoft Server System; or
    3              9
                               2. Nokia 7xxx Series Mobile Phone System (primary system),
    4                             Nikkanen, Jo, Fardella, Berger, Calloway.
                               1. Wren (primary reference), Berger, Hartselle, Hanna,
    5                             Microsoft Outlook Software System, Microsoft Server
    6    ’886      10, 11         System; or
                               2. Nokia 7xxx Series Mobile Phone System (primary system),
    7                             Nikkanen, Jo, Fardella, Berger, Calloway, Jain.
    8                          1. Wren (primary reference), Berger, Hartselle, Thorne,
                                  Microsoft Outlook Software System; or
    9              13
                               2. Nokia 7xxx Series Mobile Phone System (primary system),
   10                             Nikkanen, Jo, Fardella, Berger, Calloway, Thorne, Ogilvie.
                               1. Wren (primary reference), Berger, Hartselle; or
   11
                   1, 4, 5     2. Nokia 7xxx Series Mobile Phone System (primary system),
   12                             Nikkanen, Jo.
                               1. Wren (primary reference), Berger, Hartselle, Hanna,
   13
                                  Microsoft Server System; or
                   9
   14                          2. Nokia 7xxx Series Mobile Phone System (primary system),
         ’111
                                  Nikkanen, Jo, Berger, Calloway.
   15
                               1. Wren (primary reference), Berger, Hartselle, Hanna,
   16                             Microsoft Outlook Software System, Microsoft Server
   17
                   10, 11         System; or
                               2. Nokia 7xxx Series Mobile Phone System (primary system),
   18                             Nikkanen, Jo, Jain.
   19   III.    LEGAL STANDARD
   20           Rule 12(f) of the Federal Rules of Civil Procedure provides that “[t]he court
   21   may strike from a pleading an insufficient defense or any redundant, immaterial,
   22   impertinent, or scandalous matter . . . .” “The function of a motion to strike is to avoid
   23   the expenditure of time and money that must arise from litigating spurious issues by
   24   dispensing with those issues prior to trial.” Whittlestone, Inc. v. HandiCraft Co., 618
   25   F.3d 970, 973 (9th Cir. 2010) (internal citation omitted). To show that a defense is
   26   “insufficient,” “the moving party must demonstrate that there are no questions of fact,
   27   that any questions of law are clear and not in dispute, and that under no set of
   28

                                                    5
Case 2:17-cv-00220-MLH-KS Document 179 Filed 11/12/19 Page 12 of 28 Page ID #:6363



    1   circumstances could the defense succeed.” SEC v. Sands, 902 F.Supp. 1149, 1165
    2   (C.D. Cal. 1995).
    3          Summary judgment obviates the need for a trial where there is no genuine issue
    4   as to any material fact and the moving party is entitled to judgment as a matter of law.
    5   Fed. R. Civ. P. 56(a). A genuine issue of material fact exists if “the evidence is such
    6   that a reasonable jury could return a verdict for the nonmoving party.” Anderson v.
    7   Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To determine whether any genuine fact
    8   issue exists, the court must pierce the pleadings and assess the proof as presented in
    9   the record. Fed. R. Civ. P. 56(c). In doing so, the court must view the facts in the light
   10   most favorable to the non-moving party and draw all reasonable inferences in that
   11   party’s favor. Scott v. Harris, 550 U.S. 372, 378 (2007).
   12          The party seeking summary judgment bears the initial burden of proving there
   13   is no genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).
   14   In response, the non-moving party cannot rest on bare pleadings alone but must
   15   designate specific material facts showing that there is a genuine issue for trial. Id. at
   16   324. If a claim or defense is factually unsupported, it should be disposed of on
   17   summary judgment. Id. at 323-24.
   18   IV.    ARGUMENT
   19          A.     Snap is Estopped from Relying on Invalidity Grounds That Were
                      Raised or Reasonably Could Have Been Raised in IPR
   20

   21          IPR estoppel, as codified in section 315(e)(2) of the Patent Act, states:
                     The petitioner in an inter partes review of a claim in a patent
   22                under this chapter that results in a final written decision . . . may
                     not assert . . . in a civil action rising in whole or in part under
   23                section 1338 of title 28 . . . that the claim is invalid on any
                     ground that the petitioner raised or reasonably could have
   24                raised during that inter partes review.
   25
        35 U.S.C. § 315(e)(2). In an IPR, a petitioner is limited to challenging patent claims
   26
        as invalid only on grounds that “could be raised under section 102 or 103 and only on
   27
        the basis of prior art consisting of patents or printed publications.” 35 U.S.C. § 311(b).
   28

                                                    6
Case 2:17-cv-00220-MLH-KS Document 179 Filed 11/12/19 Page 13 of 28 Page ID #:6364



    1   Thus, IPR estoppel applies when: (1) a final written decision is issued in an IPR;4 (2)
    2   the contention at issue asserts invalidity under §§ 102 or 103 based on prior art
    3   consisting of patents or printed publications; and (3) the contention at issue either was
    4   raised or reasonably could have been raised during the IPR. Wi-Lan Inc. v. LG Elec.,
    5   Inc., No. 18-cv-1577-H-AGS, 2019 WL 5698259, at *10 (S.D. Cal. Nov. 4, 2019)
    6   (granting partial summary judgment of defendant’s obviousness defense based on IPR
    7   estoppel).
    8          In his expert report, Dr. Greenberg presented 26 separate obviousness grounds
    9   asserting various prior art combinations against various claims or groups of claims of
   10   the patents-in-suit. Ex. 16 (Greenberg Expert Report), at ¶¶ 442-45, 478-80, 496-99.
   11   Snap does not dispute that IPR estoppel applies with some effect to these grounds,
   12   having voluntarily withdrawn three of the 26 grounds in an apparent effort to comply
   13   with the estoppel provision at 35 U.S.C. § 315(e)(2). Ex. 17 (Oct. 15, 2019 Chen
   14   email).5 Snap contends, however, that estoppel should not apply to the other 23
   15   “obviousness combinations [because they] rely on system art that was unavailable for
   16   IPR.” Id. (citing Star Envirotech, Inc. v. Redline Detection, LLC, No. SACV 12-1861
   17   JGB (DFMx), 2015 WL 4744394, at *3-4 (C.D. Cal. Jan. 29, 2015)). Not so fast.
   18          Snap’s contention that IPR estoppel generally does not apply to system art is
   19   uncontroversial, because unlike a patent or a printed publication, system art—typically
   20   a machine, product, or some other object embodying an invention—could not have
   21   been offered as prior art in the IPR. See Star Envirotech, 2015 WL 4744394, at *4.
   22   However, what Snap calls “system art” here is not system art at all. Although each of
   23   4
          It does not matter that Snap has currently appealed the FWDs to the Federal Circuit,
        or that there is a possibility that Arthrex, Inc. v. Smith & Nephew, Inc., No. 2018-
   24   2140, 2019 WL 5616010 (Fed. Cir. Oct. 31, 2019), may render the current FWDs
        invalid at some point, as Snap may argue. IPR estoppel is plainly triggered upon the
   25   issuance of “a final written decision under section 318(a)” of the Patent Act, which
        undisputedly happened here. 35 U.S.C. § 315(e)(2). Whether that FWD will later be
   26   disturbed is of no legal consequence to the estoppel issue for this upcoming trial.
        5
          Snap withdrew one obviousness combination each against claims 1 and 5 of the ’886
   27   patent (Wren, Berger, and Hartselle); claims 1, 4, and 5 of the ’111 patent (Wren,
        Berger, and Hartselle) and claims 1, 4-6, and 11 of the ’711 patent (Namias, Wren,
   28   Yuan, Fardella, Stevenson, and Hartselle).

                                                    7
Case 2:17-cv-00220-MLH-KS Document 179 Filed 11/12/19 Page 14 of 28 Page ID #:6365



    1   the 23 obviousness grounds in Dr. Greenberg’s report includes at least one reference
    2   which Snap now alleges to be “system art” (i.e., Nokia 7xxx Series Mobile Phone
    3   System, Microsoft Server System, Microsoft Outlook Software System, and Pocket
    4   PC Phone System), Snap’s invalidity contentions tell a different story.
    5          For each of the foregoing four prior art references relied upon by Dr. Greenberg
    6   and which Snap calls “system art,” Snap has identified only “documentation” in its
    7   operative invalidity contentions. See Ex. 15 (Snap’s Third Amended Invalidity
    8   Contentions) at 9-10. The “documentation” consists of only printed publications: two
    9   user guides for the Nokia 7610 Mobile Phone System; one 719-page book on
   10   “Microsoft Outlook Version 2002,” authored by Jim Boyce, for the Microsoft Outlook
   11   Software System; one 689-page book titled “Running Microsoft Internet Information
   12   Server,” authored by Lenoid Braginski, for the Microsoft Server System; and one
   13   book, one user manual, one user guide, and three PC Magazine articles about the
   14   Pocket PC Phone System. Id. Other than labeling this “documentation” using a
   15   “reference short name” that includes the word “system,” id. at 8, Snap’s contentions
   16   are devoid of anything that is not a printed publication for the alleged “system art.”6
   17   Id. at 8-10.
   18          In short, in its contentions, Snap appears to use the word “system” as a label to
   19   refer to printed publications describing or pertaining to the actual systems; and Snap’s
   20   contentions did not even have a picture or other representation of the systems to inform
   21   Vaporstream of its intention to rely on the actual systems, rather than the
   22   documentation that relates to or is cumulative of the systems. Indeed, Snap even
   23
        6
           Dr. Greenberg has attempted to incorporate system art in his expert report by
   24   presenting photographs of the alleged system art. Ex. 16 (Greenberg Expert Report) at
        ¶ 265 (photo of a Nokia phone), ¶¶ 279, 280 (photos of a Pocket PC phone), ¶ 357
   25   (photo of the “Microsoft Outlook” software-in-a-CD), ¶¶ 352 (photo of the “Windows
        Server 2003, Standard Edition” software-in-a-box). But because Snap has not
   26   sufficiently disclosed its intention to rely upon any prior art that is actually system art,
        Dr. Greenberg cannot “introduce [these] new prior art references not disclosed in the
   27   . . . invalidity contentions.” ASUS Computer Int’l v. Round Rock Research, LLC, No.
        12-CV-02099 JST (NC), 2014 WL 1463609, at *1 (N.D. Cal. Apr. 11, 2014) (citations
   28   omitted); see infra Section IV.B.

                                                     8
Case 2:17-cv-00220-MLH-KS Document 179 Filed 11/12/19 Page 15 of 28 Page ID #:6366



    1   specifically called each alleged system reference a “publication” in its invalidity
    2   contentions. Ex. 15 at 7:5 (“The following patents and publications are prior art . . . .”).
    3   Documentation (such as a user manual, an article, or a book) by any other name would
    4   still be a printed publication, and there simply exists no reason why Snap could not
    5   have submitted the printed publications that embody the alleged “system art” to the
    6   PTAB.
    7           Snap seeks to cloak its reliance upon the phones and the software products as
    8   system art, ostensibly to avoid IPR estoppel, but the argument is disingenuous because
    9   it is those products’ documentation upon which Snap and Dr. Greenberg have relied
   10   to attempt to invalidate the asserted claims. The Court should not allow Snap to avoid
   11   estoppel simply because its contentions disclosed the documentation but called it
   12   “system art.” See Oil-Dri Corp. of Am. v. Nestlé Purina Petcare Co., Case No. 15-c-
   13   1067, 2019 WL 861394, at *10 (N.D. Ill. Feb. 22, 2019) (a defendant “cannot avoid
   14   estoppel simply by pointing to [system art] (rather than the printed materials) during
   15   litigation”).
   16           Moreover, Snap’s own inconsistency in its treatment of alleged system art
   17   belies its thinly veiled attempt to avoid estoppel by calling documentation “system
   18   art.” In addition to some of the systems Dr. Greenberg purports to rely on in his report,
   19   Snap’s First Amended Invalidity contentions, served October 3, 2017, includes
   20   something Snap has labeled “Majikam software system.” Ex. 13 (Snap’s Corrected
   21   First Amended Invalidity Contentions) at 7. The “documentation” Snap has provided
   22   for the “Majikam software system” was a single published application for a patent by
   23   an inventor named Fardella, which made mention of the Majikam software system. Id.
   24   Like all of Snap’s other supposed “system art,” Snap was apparently using “Majikam
   25   software system” as a “reference short name” for the Fardella patent application. Id.
   26   at 6, 7. On December 31, 2017 and January 9, 2018, Snap submitted two IPR petitions
   27   on the ’711 patent, challenging various claims. Exs. 3, 4. Snap submitted the Fardella
   28   reference to the PTAB as part of the three obviousness combinations it used to

                                                     9
Case 2:17-cv-00220-MLH-KS Document 179 Filed 11/12/19 Page 16 of 28 Page ID #:6367



    1   challenge the ’711 patent. Ex. 3 at 5; Ex. 4 at 5. Snap did not submit to the PTAB any
    2   other documentation related to the “Majikam software system.”
    3           On January 12, 2018, perhaps realizing that it had now actually raised
    4   obviousness grounds that included Fardella in the IPRs, Snap dropped the reference
    5   to the “Majikam software system” from its Second Amended Invalidity Contentions,
    6   even though it continues to disclose Fardella, the patent application, therein. Ex. 14
    7   at 7.
    8           Why didn’t Snap similarly withdraw the other so-called system art (i.e., the
    9   Nokia 7xxx Series Mobile Phone System, Microsoft Server System, Microsoft
   10   Outlook Software System, etc.) on January 12, 2018? See id. at 7-8. One explanation
   11   is that Snap wanted to hold on to these—its second-string invalidity theories—in the
   12   district court proceeding, hedging that the PTAB would reject its first-string theories
   13   which were based on Fardella. But even though Snap chose not to submit any of the
   14   documentation for the Microsoft software products and the Nokia phone (e.g., Boyce,
   15   Braginski, Nokia User Guides, etc.) to the PTAB, Snap knew that it could not avoid
   16   the application of IPR estoppel under the “reasonably could have raised” standard for
   17   these printed publications, because such documentation was in Snap’s possession
   18   before the IPRs. See Ex. 13 at 6-8. The only recourse available to Snap, then, would
   19   be to insist that they are “system art” (even though they are not). Stated differently,
   20   the Court should not allow Snap to call the same prior art (printed publications) by a
   21   different name (“system” art) ostensibly to avoid estoppel.
   22           Even if the Court were to allow Dr. Greenberg to rely on the alleged system art
   23   (which Vaporstream contends was not previously disclosed by Snap), such art is
   24   merely cumulative of the printed publications Snap identified in its contentions (and
   25   which would have been available in IPR), thereby triggering estoppel. Id.; see Star
   26   Enviro, 2015 WL 4744394, at *4. Indeed, aside from including five photographs of
   27   the alleged “system art” in his report, Dr. Greenberg has not pointed out—and Snap
   28   has not and cannot articulate—how each of the Nokia and Pocket PC Phone Systems,

                                                  10
Case 2:17-cv-00220-MLH-KS Document 179 Filed 11/12/19 Page 17 of 28 Page ID #:6368



    1   the Microsoft Server Software, or the Microsoft Outlook Software “discloses features
    2   claimed in the [asserted patent claims] that are not included in the instruction manual”
    3   or other documentation, and “is therefore a superior and separate reference” from the
    4   printed publications. Star Envirotech, 2015 WL 4744394, at *4 (emphasis added). To
    5   the contrary, the documentation disclosed by Snap for these alleged systems each so
    6   thoroughly describe the relevant features of the alleged systems that Dr. Greenberg,
    7   other than including photographs of the system (such as a phone), or an object
    8   embodying the system (such as a CD or box with software), has not had a single
    9   occasion to cite to a potentially invalidating feature of the actual system that was not
   10   also included in its instruction or user manual, or described in a book, article, or other
   11   documentation. See Ex. 16 (Greenberg Expert Report) at ¶¶ 265-67 (Nokia 7xxx Series
   12   Mobile Phone System), ¶¶ 279-81 (Pocket PC Phone System), ¶¶ 352-54 (Microsoft
   13   Server System), ¶¶ 357-59 (Microsoft Outlook Software System).
   14          District courts have yet to apply IPR estoppel to system art that is merely
   15   cumulative of its documentation. Cf. Star Envirotech, 2015 WL 4744394, at *4
   16   (declining to apply estoppel where the defendants demonstrated that the system art (a
   17   LeakMaster machine), when dissembled, discloses “a heating element within a closed
   18   smoke producing chamber”—a patent claim limitation that is “not included in the
   19   [Leakmaster] instruction manual,” which the defendants possessed at the time of the
   20   IPR, thus rendering the machine a “superior and separate reference” to the instruction
   21   manual); Polaris Indus., Inc. v. Arctic Cat Inc., No. CV 15-4475 (JRT/TNL), 2019
   22   WL 3824255, at *3 (D. Minn. Aug. 15, 2019) (declining to apply IPR estoppel to off-
   23   road vehicles because although the application of IPR estoppel to products “may be
   24   possible,” “such a rule has not been recognized by any circuits”) (noting that the
   25   plaintiff asserted that the vehicle operation manuals disclosed “all relevant material
   26   information regarding the physical vehicles” to potentially invalidate the asserted
   27   patents directed to vehicular features). But the critically important distinction
   28   separating these cases from this one is that the prior art machine in Star Envirotech

                                                    11
Case 2:17-cv-00220-MLH-KS Document 179 Filed 11/12/19 Page 18 of 28 Page ID #:6369



    1   was found to have disclosed a feature that was “separate and superior” to the user
    2   manual for the machine, and so is not merely cumulative of it, 2015 WL 4744394, at
    3   *4, and it was unclear whether the printed manuals in Polaris Industries were in fact
    4   cumulative of all the relevant features of the prior art all-terrain vehicles. 2019 WL
    5   3824255, at *3.
    6          By contrast, Snap here has not actually relied on a feature in the phones or
    7   software products themselves in its invalidity contentions; Snap has only called out
    8   the features in the documentation for the phones and software products in attempting
    9   to invalidate the asserted patent claims. “Where there is evidence that a petitioner had
   10   reasonable access to printed publications corresponding to or describing a product that
   11   it could have proffered during the IPR process, it cannot avoid estoppel simply by
   12   pointing to its finished product (rather than the printed materials) during litigation.”
   13   Oil-Dri Corp., 2019 WL 861394, at *10. To the extent Vaporstream is able to show
   14   that the documentation Snap disclosed for its cumulative system art was reasonably
   15   available to Snap during IPR, the Court should find that estoppel applies to the phones
   16   and Microsoft Server and Outlook software because Snap has only relied on the
   17   features in the documentation itself, rather than point out any features in the products
   18   to which the documentation relates.
   19          There can be no dispute that Snap was in actual possession of the
   20   documentation for the Nokia phone and the Microsoft Outlook software by October
   21   3, 2017—which was the date Snap served its First Amended Invalidity Contentions,
   22   and months before it filed any of the four IPR petitions against the patents-in-suit. Ex.
   23   13 (Snap’s Corrected First Amended Invalidity Contentions) at 7-8. The Court should
   24   therefore apply IPR estoppel to these products as well as their documentation, to the
   25   extent Dr. Greenberg relied on them.
   26          With respect to the documentation for the Pocket PC phone and Microsoft
   27   Server software, the standard for demonstrating that Snap “reasonably could have
   28   raised” these references in IPR entails showing that “a skilled searcher conducting a

                                                   12
Case 2:17-cv-00220-MLH-KS Document 179 Filed 11/12/19 Page 19 of 28 Page ID #:6370



    1   diligent search reasonably could have been expected to discover” these references. Wi-
    2   Lan, 2019 WL 5698259, at *8; Palomar Techs., Inc. v. MRSI Sys., LLC, 373 F. Supp.
    3   3d 322, 331 (D. Mass. 2019); Cal. Inst. of Tech. v. Broadcom Ltd., No. CV-16-3714
    4   GW (AGRx), 2018 WL 7456042, at *8 (C.D. Cal. Dec. 28, 2018). The “fact that [a
    5   defendant] eventually found the . . . references at issue” is “clear” and “compelling
    6   evidence itself that [the defendant] could have discovered these references through a
    7   diligent search.” Wi-Lan, 2019 WL 5698259, at *9.
    8          Here, not only did Snap eventually find all the prior art references it disclosed
    9   in its contentions (and which Dr. Greenberg relies upon in his report), which includes
   10   the documentation for the Pocket PC phone and Microsoft Server software, these
   11   references (along with the 80 obviousness grounds Snap asserted against the asserted
   12   claims of the patents-in-suit) were disclosed in Snap’s Second Amended Invalidity
   13   Contentions dated January 12, 2018. Ex. 14.7 As such, because Snap did find them by
   14   at least January 12, 2018, this is “clear and compelling evidence” that Snap
   15   “reasonably could have raised” each of these prior art references and combinations in
   16   IPR, and therefore should be estopped from continuing to assert these references and
   17   combinations in this lawsuit. Wi-Lan, 2019 WL 5698259, at *8-9. Indeed, given the
   18   closeness in time between Snap’s constructive discovery date (January 12, 2018) and
   19   the timing of the IPR petitions Snap filed against the patents-in-suit (between
   20   December 26, 2017 and January 9, 2018), there should be a presumption that Snap
   21   actually did find these references and combinations prior to filing the IPR petitions,
   22   likely as part of the same prior art search it or its vendor performed. If Snap was able
   23   to actually find the references and disclose 80 prior art combinations on January 12,
   24   2018, surely it could have found the same references (and worked to identify the same
   25   80 obviousness combinations) with some diligence by December 26, 2017—which
   26   was just 17 calendar days (or 12 business days) before January 12, 2018.
   27   7
         The prior art references and 80 obviousness combinations disclosed in Snap’s
        Second and Third Amended Invalidity Contentions are substantively identical.
   28   Compare Ex. 14 with Ex. 15.

                                                   13
Case 2:17-cv-00220-MLH-KS Document 179 Filed 11/12/19 Page 20 of 28 Page ID #:6371



    1          Thus, all of the prior art combinations Snap relies on for its obviousness
    2   defense should be stricken on the basis that they are subject to IPR estoppel. The Court
    3   should preclude Snap and Dr. Greenberg from relying on any of the obviousness
    4   combinations disclosed in Snap’s operative invalidity contentions and grant partial
    5   summary judgment in favor of Vaporstream as to Snap’s obviousness defense.
    6          B.     New Invalidity Theories Based on Undisclosed Prior Art
                      Combinations Should Be Stricken
    7
               An alternative and independent ground exists for the Court to grant partial
    8
        summary judgment on Snap’s obviousness defense: the 23 obviousness combinations
    9
        that Dr. Greenberg presents in his report must be stricken because they all are new
   10
        invalidity theories not disclosed by Snap in its invalidity contentions, in violation of
   11
        the Patent Local Rules.
   12
               Under Patent Local Rule 3.3(b), an accused infringer alleging an obviousness
   13
        defense must include in its invalidity contentions “an identification of any
   14
        combinations of prior art showing obviousness.” Patent L.R. 3.3(b).8 As many courts
   15
        recognize, patent disclosure rules are “designed to require parties to crystallize their
   16
        theories of the case early in the litigation and to adhere to those theories once they
   17
        have been disclosed.” See, e.g., Nova Measuring Instruments Ltd. v. Nanometrics,
   18
        Inc., 417 F. Supp. 2d 1121, 1123 (N.D. Cal. 2006); O2 Micro Int’l Ltd. v. Monolithic
   19
        Power Sys., Inc., 467 F.3d 1355, 1364 (Fed. Cir. 2006). “Once served, the contentions
   20
        constitute the universe of the parties’ respective [legal] theories,” and no deviation is
   21
        allowed absent “court order and upon a showing of good cause.” Finjan, Inc. v.
   22
        Proofpoint, Inc., No. 13-CV-05808-HSG, 2015 WL 7959890, at *2 (N.D. Cal. Dec.
   23
        4, 2015) (emphasis added). “[I]nvalidity theories not disclosed pursuant to Local Rule
   24
        3–3 are barred, accordingly, from presentation at trial (whether through expert opinion
   25

   26   8
         This Court’s Amended Scheduling Order specified that the disclosure requirements
   27
        as set forth in the Southern District of California Patent Local Rules apply to this case,
        and directed Snap to serve “Amended Invalidity Contentions” by January 12, 2018 to
   28
        comply with such requirements. Dkt. 96 at 6-7 & n.1.

                                                   14
Case 2:17-cv-00220-MLH-KS Document 179 Filed 11/12/19 Page 21 of 28 Page ID #:6372



    1   testimony or otherwise).” MediaTek Inc. v. Freescale Semiconductor, Inc., No. 11-
    2   CV-53411-YGR, 2014 WL 690161, at *1 (N.D. Cal. Feb. 21, 2014).9
    3            “Given this requirement and the purpose behind the patent local rules, a party
    4   may not use an expert report to introduce . . . new invalidity theories, or new prior art
    5   references not disclosed in the parties’ infringement contentions or invalidity
    6   contentions.” ASUS Computer, 2014 WL 1463609, at *1 (citations omitted); see, e.g.,
    7   Life Techs. Corp. v. Biosearch Techs., Inc., No. 12–cv–00852 WHA, 2012 WL
    8   4097740, at *2–4 (N.D. Cal. Sept. 17, 2012) (striking portions of expert report relying
    9   on prior art references not disclosed in invalidity contentions); Brilliant Instruments,
   10   Inc. v. GuideTech, Inc., No. 09–cv–05517 CW, 2011 WL 900369, at *2 (N.D. Cal.
   11   Mar. 15, 2011) (same).
   12            “The threshold question in deciding whether to strike an expert report is . . .
   13   whether the expert has permissibly specified the application of a disclosed theory or
   14   impermissibly substituted a new theory altogether.” Digital Reg of Tex., LLC v. Adobe
   15   Sys. Inc., No. CV 12-01971-CW, 2014 WL 1653131, at *2 (N.D. Cal. Apr. 24, 2014).
   16   Prejudice is “inherent in the assertion of a new theory after discovery has closed” and
   17   therefore the new theory must be stricken. Adobe Sys. Inc. v. Wowza Media Sys., No.
   18   11–CV–02243–JST, 2014 WL 709865, at *15 n.7 (N.D. Cal. Feb. 23, 2014).
   19            As mentioned before, Dr. Greenberg presented 26 separate obviousness theories
   20   asserting various prior art combinations against various claims or groups of claims of
   21   the patents-in-suit in his expert report. Ex. 16 (Expert Report of S. Greenberg), at
   22   ¶¶ 442-45, 478-80, 496-99. Because 23 out of 26 obviousness grounds are not prior
   23   art combinations previously identified in Snap’s invalidity contentions, they constitute
   24   new theories in violation of the Patent Local Rules and should be excluded by the
   25   Court.
   26

   27   9
          The Patent Local Rules 3-3(b) for the Northern District of California are
        substantially the same as the Patent Local Rules 3.3(b) for the Southern District of
   28   California.

                                                   15
Case 2:17-cv-00220-MLH-KS Document 179 Filed 11/12/19 Page 22 of 28 Page ID #:6373



    1         Dr. Greenberg’s 26 obviousness grounds fall into three categories, two of which
    2   are at issue on this motion to strike:
    3         (1) Subset: Five prior art combinations each of which is based on a smaller
    4   subset of references taken from combinations that were disclosed in Snap’s invalidity
    5   contentions;
    6         (2) Superset: Eighteen new prior art combinations each of which is comprised
    7   of (a) some references from a disclosed combination and (b) at least one new reference
    8   that is not part of the disclosed combination; and
    9         (3) Withdrawn: Three prior art combinations that were withdrawn by Snap and
   10   therefore not subject to this motion, see Ex. 16 (Oct. 15, 2019 Chen email).
   11                        The Court Should Exclude New Obviousness Combinations
   12                        That Are Subsets of Previously Disclosed Combinations
   13          The Court should forbid Dr. Greenberg from presenting new invalidity theories
   14   that are created from a “subset” of prior art references in disclosed combinations
   15   because these newly created combinations had not been identified by Snap in its
   16   contentions in violation of Patent L.R. 3-3(b). One example of a new obviousness
   17   combination that is based on a “subset” of a disclosed prior art combination can be
   18   found in one of three obviousness grounds Dr. Greenberg uses to challenge claim 1 of
   19   the ’711 patent. Ex. 16 (Greenberg Expert Report) at ¶ 496. Although Dr. Greenberg
   20   uses just two references (Pocket PC Phone System and Wren) to construct the
   21   combination, nowhere is that particular combination disclosed in Snap’s contentions.
   22   Compare id. with Ex. 15 (Snap’s Third Amended Invalidity Contentions) at 11
   23   (disclosing four obviousness combinations against claim 1 of the ’711 patent, each
   24   comprising at least six references). Among the four disclosed combinations against
   25   claim 1, one combination includes both the Pocket PC and Wren references, but that
   26   combination also contains seven other references (Motorola MPx200 Phone System,
   27   Nokia 68xx Series Mobile Phone System, Nextel i100plus, Parikh, Microsoft Server
   28   System, CopySafe Software System, Fardella) Dr. Greenberg has chosen not to

                                                  16
Case 2:17-cv-00220-MLH-KS Document 179 Filed 11/12/19 Page 23 of 28 Page ID #:6374



    1   include in the new two-reference combination. Ex. 15 at 11.
    2          Dr. Greenberg repeats this offense of creating new obviousness combinations
    3   by taking a subset of references in disclosed combinations four more times against 12
    4   other asserted claims (out of a total of 20 asserted claims). See Appendix A (Subset
    5   and Superset Obviousness Combinations). Because these five newly created
    6   obviousness combinations are undisclosed invalidity theories in Snap’s contentions,
    7   they should be stricken. Golden Bridge Tech. Inc v. Apple, Inc., No. 12–cv–04882–
    8   PSG, 2014 WL 1928977, at *3 (N.D. Cal. May 14, 2014) (“Expert reports may not
    9   introduce theories not set forth in contentions.”); MediaTek, 2014 WL 690161, at *1
   10   (“Any invalidity theories not disclosed pursuant to Local Rule 3–3 are barred . . . from
   11   presentation at trial (whether through expert opinion testimony or otherwise).”).
   12         Snap acknowledges that “remov[ing] D from the combination [of] A + B + C +
   13   D” would be an act that “narrow[s] its disclosures,” resulting in the creation of the
   14   afore-described “subset” combinations. Ex. 15 (Snap’s Third Amended Invalidity
   15   Contentions) at 27. Snap nevertheless attempts to justify the permissibility of creating
   16   “subset” combinations, reasoning that by dropping certain references from a disclosed
   17   combination Snap effectively is working to “streamline its invalidity theories for the
   18   benefit of the parties and the Court.” Id. But Snap’s self-serving justification would
   19   render Patent L.R. 3.3(b)’s requirement for “an identification of any combinations of
   20   prior art showing obviousness” meaningless and Vaporstream’s ability to ascertain
   21   Snap’s invalidity theories in preparation for trial nearly impossible.
   22         In an obviousness analysis, the combination made up of A + B + C + D is
   23   meaningfully different than a combination of A + B + C, or a combination of A + C.
   24   See Finjan, Inc. v. Blue Coat Sys., Inc., No. 13-CV-03999-BLF, 2015 WL 3640694,
   25   at *7 (N.D. Cal. June 11, 2015) (“The Court agrees with Plaintiff’s basic proposition
   26   that a prior art combination involving three references may present a different theory
   27   than a combination involving two references.”). Mathematically, a four-prior art
   28   reference combination would yield 11 different obviousness combinations: one four-

                                                   17
Case 2:17-cv-00220-MLH-KS Document 179 Filed 11/12/19 Page 24 of 28 Page ID #:6375



    1   reference combination; four different three-reference combinations; and six different
    2   two-reference combinations.10 If patent defendants were allowed to create 10 new
    3   obviousness combinations by taking smaller subsets of references from a disclosed
    4   combination made up of four references, then patent plaintiffs would suffer great
    5   difficulty in ascertaining the specific obviousness theory defendants are “identifying”
    6   as part of their invalidity contentions—because defendants would effectively be
    7   identifying 11 different combinations by disclosing just one combination.
    8         Permitting such a practice would encourage, even embolden, defendants to
    9   identify one overarching “umbrella” obviousness combination consisting of every
   10   single prior art reference they could conceivably rely on, and would unfairly burden
   11   plaintiffs to sift through the hundreds, if not thousands, of possible combinations that
   12   could result.11 Thus, allowing an expert to choose any “subset” combination from a
   13   disclosed obviousness combination would run antithetical to the purpose behind the
   14   patent disclosure rule and turn Patent L.R. 3.3(b) on its head. See Dynetix Design Sol.,
   15   Inc. v. Synopsys, Inc., No. 11–cv–05973 PSG, 2013 WL 4537838, at *2 (N.D. Cal.
   16   Aug. 22, 2013).
   17         Here, some of the obviousness combinations disclosed in Snap’s invalidity
   18   contentions already contain 10 prior art references each. See, e.g., Ex. 15 (Snap’s Third
   19   Amended Invalidity Contentions) at 19-20 (against claims 10 and 11 of the ’881
   20   patent), 21-22 (against claims 10 and 11 of the ’111 patent). If, based on such a
   21   disclosure, Dr. Greenberg were allowed to choose from the 1,012 “subset”
   22   combinations which one(s) he will opt to present at trial and which one(s) he may
   23   drop, then Snap hadn’t effectively “identif[ied] any combinations of prior art showing
   24   obviousness” in its contentions “in a way that would [require Snap to] adhere to those
   25   10
           The formula for finding how many combinations (C) can be created given a certain
        number of references and specifying a certain number of references being chosen at
   26   a time is C = n! ÷ (r! * (n - r)!), where n represents the total number of references,
        and r represents the number of references being chosen at a time.
   27   11
            For perspective, six prior art references can yield 57 different prior art
        combinations. Ten prior art references can yield 1,013 different prior art
   28   combinations.

                                                   18
Case 2:17-cv-00220-MLH-KS Document 179 Filed 11/12/19 Page 25 of 28 Page ID #:6376



    1   theories” or allow Vaporstream to prepare for trial. Nova Measuring, 417 F. Supp. 2d
    2   at 1123; see Patent L.R. 3.3(b).
    3                       The Court Should Exclude New Obviousness Combinations
    4                       That Are Supersets of Previously Disclosed Combinations
    5          Vaporstream also moves the Court to strike portions of Dr. Greenberg’s expert
    6   report that rely on new invalidity theories created by mixing-and-matching references
    7   in disclosed obviousness combinations, again in violation of Patent L.R. 3.3(b). Dr.
    8   Greenberg’s creation of these “superset” obviousness combinations is even more
    9   egregious than his use of “subset” combinations, because he adds at least one
   10   reference that is not part of a disclosed combination to create a superset. An example
   11   of a “superset” combination is the eight-reference obviousness combination (Nokia
   12   7xxxx Series Mobile Phone, Nikkanen, Jo, Fardella, Berger, Calloway, Thorne, and
   13   Ogilvie) Dr. Greenberg asserts against claim 13 of the ’886 patent. Ex. 16 (Greenberg
   14   Expert Report) at ¶ 445. This particular combination is not disclosed anywhere in
   15   Snap’s invalidity contentions. See Ex. 15 (Snap’s Third Amended Invalidity
   16   Contentions). Yet the single obviousness combination disclosed against claim 13 that
   17   includes the Nokia 7xxx Series Mobile Phone actually excludes Fardella, Calloway,
   18   and Ogilvie—references Dr. Greenberg chose to add to create the new combination.
   19   Id. at 20. The disclosed combination is also made up of five other references (Yuan,
   20   Edwards, Parikh, Hartselle, and Redlich) that Dr. Greenberg has simply dropped from
   21   the newly created combination. Id.
   22          Dr. Greenberg repeats the offense of creating new obviousness combinations
   23   by adding references to (or adding and dropping references from) disclosed
   24   combinations 17 additional times, using these grounds to challenge 17 out of 20
   25   asserted claims. See Appendix A (Subset and Superset Obviousness Combinations).
   26   The Court is well within its discretion to strike these 18 new and undisclosed
   27   obviousness theories. See Enovsys LLC v. AT&T Mobility LLC, No. CV115210
   28   FMOAGRX, 2014 WL 11515025, at *5 (C.D. Cal. Nov. 4, 2014) (striking expert

                                                  19
Case 2:17-cv-00220-MLH-KS Document 179 Filed 11/12/19 Page 26 of 28 Page ID #:6377



    1   report that articulated an infringement theory based on the combined operation of three
    2   components rather than the previously disclosed operation of two of the three
    3   components) (“While Enovsys identified the ‘ID and password’ combination and the
    4   MSISDN in the Infringement Contentions, it did not identify the combination of the
    5   three components. Rather, the Infringement Contentions provide a list of theories,
    6   including (1) the combination of the app ID and PW, (2) the MSISDN, and (3) E911.
    7   Plaintiff did not give reasonable notice as to the combination of the ‘app ID, PW, and
    8   MSISDN,’ because it did not articulate this infringement theory in its contentions.”);
    9   ASUS Computer, 2014 WL 1463609, at *10 (striking undisclosed obviousness
   10   combinations in expert report) (“RR moves to strike Baker’s opinions that Mills
   11   renders the ’791 patent obvious in view of Atsumi, Lee, and JESD79R1; Choi renders
   12   the ’791 patent obvious in view of Lee and JESD79R1; and Hwang renders the ’791
   13   patent obvious in view of Atsumi, Lee, and JESD79R1. Because ASU’s Invalidity
   14   Contentions did not disclose those obviousness combinations, the Court strikes
   15   Baker’s opinions based on those combinations.”); see also Karl Storz Endoscopy-Am.,
   16   Inc. v. Stryker Corp., No. 14-CV-00876-RS (JSC), 2018 WL 3646842, at *7 (N.D.
   17   Cal. Aug. 1, 2018) (finding the use of obviousness combinations for one claim applied
   18   to a different claim to be “impermissible” and the equivalent of creating “a new
   19   [obviousness] theory altogether”) (striking expert report as to the “‘new and
   20   previously-undisclosed’ obviousness theories regarding claim 6 of the ’310 patent”
   21   because “combinations of Nakamura and Okada, Nakamura and Dowdy, and
   22   Nakamura and Oshima” had not been asserted against claim 6; they were only asserted
   23   against “claims 1, 2, 9-12, 15, 16, 21 and 22 [of the same patent]”).
   24          The Court should therefore disallow Snap’s attempt to introduce 23 new
   25   invalidity theories through Dr. Greenberg, because these new “subset” and “superset”
   26   obviousness combinations were never previously disclosed to Vaporstream.
   27

   28

                                                  20
Case 2:17-cv-00220-MLH-KS Document 179 Filed 11/12/19 Page 27 of 28 Page ID #:6378



    1   V.     CONCLUSION
    2          Based on the foregoing reasons, each ground for Snap’s obviousness defense
    3   is either statutorily estopped and/or in violation of the Patent Local Rules. In light of
    4   the presumptive validity of the patents-in-suit, there is no genuine fact dispute and
    5   Vaporstream is entitled to judgment as a matter of law on each of Snap’s obviousness
    6   grounds. The Court should therefore grant partial summary judgment that the patents-
    7   in-suit are not obvious under 35 U.S.C. § 103. Fed. R. Civ. P. 56; see also 10B Wright
    8   & Miller, Federal Practice and Procedure § 2735 (4th ed.); Wi-Lan, 2019 WL 5698259,
    9   at *10 (granting partial summary judgment of defendant’s obviousness defense based
   10   on IPR estoppel).
   11   Dated: November 12, 2019                     ROBERT RIVERA, JR.
                                                     JOSEPH S. GRINSTEIN
   12                                                DAVIDA BROOK
                                                     MENG XI
   13                                                SUSMAN GODFREY L.L.P.
   14                                           By: /s/ Meng Xi
   15
                                                       Meng Xi
                                                    Attorneys for Plaintiff Vaporstream,
   16                                               Inc.
   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                   21
Case 2:17-cv-00220-MLH-KS Document 179 Filed 11/12/19 Page 28 of 28 Page ID #:6379



    1                               CERTIFICATE OF SERVICE
    2         I hereby certify that on November 12, 2019, I electronically filed the foregoing
    3   with the Clerk of the Court using the CM/ECF system, which will send notification of
    4   such filing to all counsel of record.
    5                                                      /s/ Meng Xi
                                                               Meng Xi
    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                 22
